DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Claims 1, 6.  8, 13 and 15 are amended. Claims 1 – 4, 6 – 11, 13 – 18, and 20 -23 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 

 

The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 9 – 14). 
The Examiner acknowledges Applicant’s arguments are with respect to the modifying the metes and bounds (MPEP 2171) of the independent claims to overcome prior art rejections with new subject matter comprising:

“ ... monitor region-specific performance information associated with the second geographical  region based on monitoring  ...”
“... select, based on the monitored region-specific performance information, associated with the second geographical region ...”

The Applicant states (Pages 10 – 11):

“... Ojanpera generally discusses that “handovers between MEC servers” may be performed in order to maintain ... required communication latency ... Ojanpera does not, however, disclose region-specific performance information associated with a particular geographical region (i.e. performance information between UEs that are located within the particular geographic region and MECs that provide services to the UEs located within the particular region”

	The Examiner notes for purposes of Appeal the Applicant has mischaracterized and/or misinterpreted the teachings of Ojanpera which provide one of ordinary skill in the art to contemplate and/or solve the problems presented in the Applicant’s newly amended claims.

	The Applicant has ignored evidence that the active mobile entities consuming latency sensitive services are mobile with respect to a given geographic region and the optimal server selection is executed in accordance with respect to a  geographical region (e.g. second geographical region). Ojanpera’s optimal server selection within a geographical region  [emphasis added] is based on selecting a target MEC host with the best latency measurements (i.e. for a particular region or second geographic region) for adhering to strict latency requirements. Therefore it is inherent that latency measurements are monitored, aggregated, and/or obtained with respect to a geographical region in order for an MEO to select a new and/or different target/optimal  MEC host.
Ojanpera states (Page 4)


    PNG
    media_image1.png
    889
    674
    media_image1.png
    Greyscale


	

Ojanpera clearly teaches one of ordinary skill in the art “ ... MEO that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as network topology ...maximum allowed latency .. MEO selects the target MEC host for an application and triggers the relocation when, needed ... the vehicles or platoons need to connect to the MEC host serving the geographical area, in which they are located ... latency may play a role in the triggering of the host change ...” 
Ojanpera’s selection scheme inherently comprises latency measurements obtained in order for the MEO to execute an optimal selection of an MEC host for a given geographic area [emphasis added] Ojanpera’s system incorporates location-based metadata (e.g. location service, geolocation, cell ID) in order to facilitate aggregating geographical region monitored data which is utilized to subsequently select the optimal MEC host.
Hence, Ojanpera clearly teaches one of ordinary skill in the art the utilization of geographical region based monitoring comprising latency measurements for subsequent target MEC host selection which allows for contemplating and/or solving the problems presented in the Applicant’s newly amended claims (10/11/2022). More importantly the teaching of Ojanpera clearly indicates the Applicant’s assertion that Ojanpera does not teach geographical region based monitoring is false, inaccurate, and without merit.

The Examiner notes for purposes of Appeal the process and/or technique of monitoring performance information associated with a geographic region (e.g. latency) and subsequently utilizing the measurements to select a networking device is a tool already known to those of ordinary skill in the art (i.e. network planners, etc.)
As an example, Liu (US 2013/011446) states: 

    PNG
    media_image2.png
    187
    456
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    355
    471
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    274
    471
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    190
    463
    media_image5.png
    Greyscale


Liu clearly provides one of ordinary skill in the art the ability to obtain latency measurements with respect to a given region (see e.g. [03333] “ ... a geographic region in which the test measurements are to be taken...”] and more importantly generating a QoS geographical benchmarking map (see e.g. [0117]) which aggregates geographical region latency measurements. In addition this is facilitated by the ability to track UEs within a given geographical region (see e.g. [0204] “ ... WTRUs ... one or more areas or regions (e.g. a geographic scope) ...”) with associated network metadata. 
 Hence, Liu provides for one of ordinary skill in the art to contemplate and/or solve the problems presented in the Applicant’s newly amended claims (10/11/2022).

The Examiner notes for purposes of appeal Ireland (US 2020/0169479) also provides one of ordinary skill in the to execute monitoring of region-specific performance information associated with geographical regions.


    PNG
    media_image6.png
    576
    480
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    170
    461
    media_image7.png
    Greyscale


	[0040]:

    PNG
    media_image8.png
    151
    466
    media_image8.png
    Greyscale

 	[0062]

    PNG
    media_image9.png
    133
    463
    media_image9.png
    Greyscale


	




[0077]

    PNG
    media_image10.png
    184
    462
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    153
    465
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    490
    450
    media_image12.png
    Greyscale


Ireland clearly teaches one of ordinary skill in the art the monitoring of regional specific performance data (see e.g. [0022], [0032]) and utilizing the regional measurements to re-direct traffic and/or influence network loading (see e.g. [0077], [0090])



Cheng  (US 2019/0354111) clearly teaches one of ordinary skill in the art the monitoring of regional specific performance data (see e.g.  [0037], [0075]) in order to contemplate and/or solve the problems presented in the Applicant’s newly amended claims.

[0037]

    PNG
    media_image13.png
    242
    528
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    294
    528
    media_image14.png
    Greyscale




The Examiner also notes for purposes of Appeal the Applicant does not address and/or provides clarity of the record with respect to the evidence presented in the Final Office Action (9/01/2022). The Applicant merely acknowledges the Office Action which does not expedite prosecution.

The Applicant states on Page 11: 

    PNG
    media_image15.png
    73
    611
    media_image15.png
    Greyscale


The Examiner notes the subject matter above holds no patentable weight. As an example, there are no metes and bounds (see MPEPE 2171) with respect to “... overlapping region of second network area ...”

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Examiner has withdrawn the 35 USC 112(b) rejection provided in the Final Rejection furnished on 9/1/2022.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-11, 14 – 18, 20, and 22 - 23 are rejected under 35 USC 103 as being unpatentable over Omar (US 2012/0117240) in view of Tester (US 2010/0159871) and in further view of Liu (US 2013/0114446) and in further view of Ojanpera, “Application Synchronization among Multiple MEC Servers in Connected Vehicles Scenarios”, 2018 IEEE 88th Vehicular Technology Conference, August 27t,2018.
	
	Regarding claim 1, Omar discloses a device comprising:

	one or more processors configured to (Omar; see e.g. [0012] “ ... execution by a processor ...”):

	monitor geographical location information of a particular user equipment
("UE") (Omar; Omar teaches the tracking (i.e. monitoring) of various mobility data including latitude/longitude data (i.e. geographical location) of mobile device(s) (i.e. user equipment);

	see e.g. [0029] “ ... the current mobility of an individual mobile device or user may be tracked and maintained by the real time tracker 225 ... the real time tracker 225 provides data to the Unit Mobility Profiler 205 ... real time information related to mobility events, such as latitude/longitude data ...”);

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region (Omar;
Omar teaches the determination of a probability a user device will migrate between two distinct areas (i.e. geographical regions);
see e.g. [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unity mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”);
	see e.g. [0054] “ ... If mobile device A moves to a new service area, then mobile device B and C will follow  to the same service area with 2 minutes (with 80% probability ...”)
	select, a particular device, out of a plurality of devices (Omar; Omar teaches geographically dispersed agents comprising cache appliances and where a particular agent may be dynamically selected based on the mobility patterns;
	see e.g. [0014] “ ... The map describes expected mobility patterns and expected content usage information. This map may be utilized to reach and enhanced decision regarding where, when, and how to place content on the network ...”
see e.g. [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unit mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”); and
	
	instruct the selected particular device to obtain and cache particular content associated with the particular UE, wherein the selected particular device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request (Omar, Omar teaches  the selected particular device is readily able to cache content prior to a request from a user, and therefore enabling the agent to intercept the request so that the content may be subsequently delivered to the user device;
	see e.g. [0018] “ ... Cache appliances may be strategically located at selected foreign agents ... according to the demands for contents across the areas serviced by the network ...”
 	see e.g. [0013] “... The content is prepositioned at the determined location prior to a request from a user ... The content is then advantageously pre-positioned at the determined location ...”).

	Although Omar teaches the intelligent selection of geographically dispersed agents comprising cache appliances in proximity to mobile UEs to facilitate the delivery of content based on predictive analysis (e.g. probabilities), Omar does not address conventional thresholds associated with probabilities and the competitive trend of service providers migrating to MECs and therefore does not expressly disclose:

	
	

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region exceeds a threshold probability; 

	monitor region-specific performance information associated with the second geographical region based on monitoring communications between:

	a plurality of UES that are located within the second geographical region; and

	a plurality of candidate Multi-access Edge Computing (“MEC”) devices that provide services to the plurality of UEs that are located within the second geographical region;

	select, based on the monitored region-specific performance information, associated with the second geographical region, for each candidate MEC device of the plurality of candidate MEC devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular MEC device, out of the plurality of MEC devices;
	
	
	

	instruct the selected particular MEC device to obtain and cache particular content associated with the particular UE, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request.

However in analogous art Tester discloses:

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region exceeds a threshold probability (Tester; Tester teaches the determination of a threshold probability with respect to a UE potentially migrating and/or relocating dynamically between two distinct geographical regions;
see e.g. [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are  distributed in geographic areas and thus  resulting in enhanced delivery of content to user devices.
	
	
	Omar in view of Tester discloses:

	select based on determining that the probability of the particular UE being moved to the second geographical region exceeds the threshold probability, a particular device out of the plurality of devices (The combined solution provides for a selection criteria pertaining to a plurality of devices based on mobility patterns (i.e. Omar) and threshold probabilities (i.e. Tester)) 

	Although Omar in view of Tester provides for the selection of geographically distributed cached appliances based on probability thresholds and predictive mobility patterns, Omar in view of Tester does not address the trend of service providers migrating  to MEC infrastructure where base stations (e.g. enodeB’s) are co-located with MEC hosts and therefore does not expressly disclose:

monitor region-specific performance information associated with the second geographical region based on monitoring communications between:

	a plurality of UES that are located within the second geographical region; and

	a plurality of candidate Multi-access Edge Computing (“MEC”) devices that provide services to the plurality of UEs that are located within the second geographical region;

	


select, based on the monitored region-specific performance information, associated with the second geographical region, for each candidate MEC device of the plurality of candidate MEC devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular MEC device, out of the plurality of MEC devices;
		
	instruct the selected particular MEC device to obtain and cache particular content associated with the particular UE, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request.

	However in analogous art Liu discloses:

monitor region-specific performance information associated with the second geographical region based on monitoring communications between:
(Liu; Liu teaches a QoS benchmarking geographical map associated with a particular region (e.g. second geographical region) which may be utilized to change networking configurations (e.g. target candidate devices) ;

see e.g. [0006] “ ... a geographic region in which test measurements are to be taken ...”
see e.g. [0113] “ ... Quality of Service (Qos) verification ... may determine whether to change the network configuration, parameter capacity  extensions ..”
see e.g. [0117] “ ...QoS benchmarking geographical map ...”;
see e.g. [[0114],  [0180], [0203], [0204], [0333]):

	a plurality of UES that are located within the second geographical region (Liu; Liu teaches a plurality of UEs that are readily available to be monitored and tracked in a particular geographical region (i.e. second geographical region);
see e.g. [0204] “(1) based on the WTRU’s location/position, and may include one or more areas or regions (e.g. a geographic scope) associated with a certain set or sets of GPS coordinates, a set or sets of particular cells (e.g. cell identities), a set or sets of network areas (tracking/routing/location areas with their respective area-IDs) or a scope of network ...”); and

	a plurality of candidate devices that provide services to the plurality of UEs that are located within the second geographical region (Liu; Liu teaches base stations (i.e. candidate devices) located in a particular region (i.e. second geographical region) 

	see e.g. [0057] “ ... the base stations ... evolved Node B ... a site controller, an access point (AP),  wireless router ... base stations 114a, 114b, may include any number of interconnected base stations and/or elements”

	see e.g. [0058] “ ... The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell .. The cell may further be divided into cell sectors ...”

	see e.g. [0059] “The base stations 114a, 114b, may communicate with one or more of the WTRUs  102a, 102b, 102c, 102d ...”);

select, based on the monitored region-specific performance information, associated with the second geographical region, for each candidate device of the plurality of devices, a particular device , out of the plurality of devices (Liu, Subsequent to region-specific performance measurements (e.g. QoS benchmarking geographical map)  comprising latency, a candidate device (e.g. base station equivalent to an eNodeB) to maybe selected (i.e. modified the networking configuration;

see e.g. [0113] “ ... Quality of Service (Qos) verification ... may determine whether to change the network configuration, parameter capacity  extensions ..”
see e.g. [0117] “ ...QoS benchmarking geographical map ...”
see e.g. [0180] “ ...QoS verification ... packet latency ...”

see e.g. [0141] “ ... a QoS Verification system ... a first eNB 220, a second eNB 225, and/or a WTRU 102 ...” see e.g. [0066]
see e.g. Fig. 2 illustrating candidate devices eNB2 225 and eNB1 220 which are part of the region-specific performance test;)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Liu’s QoS benchmarking geographical map comprising monitored region-specific performance information. The motivation being the combined solution provides one of ordinary skill (e.g. network planner) to select an appropriate candidate device out of a plurality of candidate devices (e.g. eNodeB) for providing services which are latency sensitive and may potential impact QoS for a given application with respect to a particular geographic region [emphasis added]. 
In addition, Liu provides critical networking metadata (e.g. cell identifiers, map coordinates, service/tracking area) which provides one of ordinary skill in the art the ability to fine tune or optimize candidate device selection for any given particular geographic regions with a detailed networking topology.

Omar in view of Tester and in further view of Liu disclose:

	select, based on the monitored region-specific performance information, associated with the second geographical region, for each candidate device of the plurality of devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular device, out of the plurality of devices (The combined invention per Liu provides one of ordinary skill to enable candidate device selection (e.g. eNodeB) as detailed above while simultaneously taking into account  the probability of the particular UE being moved to the second geographical regions exceeding a  threshold probability (i.e. as detailed above as explicitly taught by Liu);
see e.g. Tester  [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”

 The Examiner notes both Omar, Tester, and Liu provide for mobility associated with UEs as detailed above with respect to geographic regions);

	Although Omar in view of Tester and in further view Liu provides for targeting candidate devices (e.g. eNodeB) based on monitored region specific performance information associated with geographic areas and mobility probability factors, Omar in view of Tester and in further view Liu does not address the trend of service of providers and/or carriers migrating to Multi- Access Computing (MEC) platforms where virtualized service platforms are co-located with base stations (e.g. eNodeB’s). 

	However in analogous art Ojanpera teaches the implementation of MEC platforms where eNodeB are collocated with MEC infrastructure and discloses:

monitor-region-specific performance information associated with the second geographical region based on monitoring communications between: (Ojanpera; Ojanpera teaches selecting a target MEC Host  within a geographic area (i.e. second geographic area)  for a handover within the geographic area in light of enforcing latency requirements, resulting in the generation of an inherent region-specific performance information  (i.e latency measurement),  in order to execute the appropriate MEC candidate selection within the geographic region where the UEs are located.

see e.g. Page 4, Section D. Management of the MEC applications “EACH MEC system has a central component MEO that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications as well as the network topology. It is also the entity responsible of ensuring that the requirements indicated by the applications in terms of the resources, services, location, and performance (e.g. maximum allowed latency} are met ... MEC selects the target MEC hosts for an application and triggers the relocation procedure when needed ... rely on the location service (e.g. geolocation or Cell ID based) of the MEC system ... serving the geographical area, in which they are located ... latency may play a role in the triggering of the MEC host change ...”

	see e.g. Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEDC server changes whenever a  vehicle moves too far form the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay ...”  
	See e.g. Fig. 1 illustrating a logical diagram of eNodeB’s collocated with respective MEC hosts within a geographic area and were latency measurements (I.e. geographic region specific) are inherently conducted made between the MEC host/eNodeB and mobile UEs in order to adhere to strict latency requirements.

	a plurality of UEs that are located within the second geographical region (Ojanpera; Ojanpera teaches UEs residing in a particular geographic region (i.e. second geographic region);

see e.g. Page 4, Section D: Management of the MEC Applications “...vehicles or platoons need to connect to the MEC host serving the geographical area ,m in which they are located ...”

	see e.g. Page 2, Section II. Related Work “ ... a MEC application and UE ...”), and

a plurality of candidate Multi-access Edge Computing (“MEC”) devices that provide services to the plurality of UEs that are located within the second geographical region (Ojanpera;

see e.g. Page 4, Section D. Management of the MEC applications:
“.. deployed MEC hosts, their capabilities, and services, instantiated applications, as well as the network topology ... MEO selects the target host. the vehicles or platoons need to connect to the MEC host, serving the geographical area, in which they are located ...”

see e.g. Fig. 1 illustrating the MEC paradigm where an eNodeB is collocated with an MEC host in order to provide application and services which adhere to strict latency requirements);

select, based on the monitored region-specific performance  information, associated with the second geographical region, for each candidate MEC device of the plurality of candidate MEC devices, a particular MEC device, out of the plurality of MEC devices (Ojanpera; As Ojanpera teaches selecting a target Host within a geographic area  for handovers in light of enforcing latency requirements, the enforcement Ias as detailed above is baed on the inherent region-specific performance information   based upon the  geographical regional based latency measurement,  in order to execute the appropriate candidate selection within the geographic region where the UEs are located.

see e.g. Page 4, Section D. Management of the MEC applications
“.. deployed MEC hosts, their capabilities, and services, instantiated applications, as well as the network topology ... the entity responsible for ensuring that the requirements, indicated by the application in terms of the resources, services, location, and performance (e.g. maximum allowed latency) are met ... MEO selects the target host. the vehicles or platoons need to connect to the MEC host, serving the geographical area, in which they are located ...”

see e.g. Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEDC server changes whenever a  vehicle moves too far form the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay, or it may refer to the boundaries of the geographical area  served by an edge application instance ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the main invention to modify Omar with Ojanpera’s MEC scheme. The motivation being:

	1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).
	2. Enables Network Architects to consider overlapping resources within particular geographic areas (see e.g. Page 2. Column 2, Section B. Shared World Model.
	3. Ojanpera’s MEC scheme provides one of ordinary skill in the art the ability to take advantage of Liu’s existing eNBs and add on the necessary MEC virtualized resources  as explicitly taught by Ojanpera (see e.g. Fig. 1 below illustrating eNodeBs collocated with MEC platform)
	4. The combined solution meshes well as one of ordinary skill in the art can incorporate Liu’s QoS benchmarking geographical map comprising monitored region-specific performance information to influence the candidate selection of a particular MEC collocated with an eNodeB (see e.g. Fig. 1 below)



    PNG
    media_image16.png
    589
    647
    media_image16.png
    Greyscale



Omar in view of Tester and in further view of Liu and in further of Ojanpera disclose:

	select, based on the monitored region-specific performance  information, associated with the second geographical region, for each candidate MEC device of the plurality of candidate MEC devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular MEC device, out of the plurality of MEC devices (The combined solution provides for the utilization of MECs via Ojanpera’s MEC platform and infrastructure augmented with Liu’s QoS benchmarking geographical maps (i.e. monitored region-specific information)  resulting in a target candidate MECs  selection based on a probability threshold explicitly taught by Tester;
see e.g. Tester [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”) ;
		
	instruct the selected particular MEC device to obtain and cache particular content associated with the particular UE, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request (The combined solution provides for one of ordinary skill in the art to realize the benefits of upgrading to an MEC platform (i.e. Ojanpera) resulting in  MEC devices providing caching ;

	see e.g. Ojanpera, Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”
see e.g. Ojanpera, Page 4, Section D. Management of the MEC applications).

	Regarding claim 2, Omar in view of Tester and in further view of Liu and in further view of Ojanpera disclose the device of claim 1, wherein the request is received from the particular UE while the particular UE is located within the second geographical region (Omar; Omar teaches the mobility patterns which provide predictions with respect to the next geographic patterns are directly associated with the eventual request of the user device enroot to the next geographic area; The combined solution provides for mobility patterns (e.g. Omar) and where Ojanpera and/or Tester provides for migrating to a second geographical region;

	see e.g. Omar [0013] “ ... The predictive information relates to a mobile user’s pattern of movement in the network and  to a likelihood the user will request the content in the future. The content is then advantageously pre-positioned at the determined location prior to a request from a user for the content”

	see e.g.   Tester; [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”

	see e.g. Ojanpera;  Abstract “... In a high -mobility scenario, such as one involving vehicles, there will be a need for handovers between different MEC servers in order to maintain the required communication latency. Part of the application data may also be relevant to multiple MEC servers, covering overlapping geographic areas or being hosted my different operators ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the main invention to modify Omar with Ojanpera’s MEC scheme. The motivation being:

	1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).
	2. Enables Network Architects to consider overlapping resources within particular geographic areas.
	3. Ojanpera’s MEC scheme provides one of ordinary skill in the art the ability to take advantage of Liu’s existing eNBs and add on the necessary MEC virtualized resources as explicitly taught by Ojanpera (see e.g. Fig. 1 below illustrating eNodeBs collocated with MEC platform)
	4. The combined solution meshes well as one of ordinary skill in the art can incorporate Liu’s QoS benchmarking geographical map comprising monitored region-specific performance information to influence the candidate selection of a particular MEC collocated with an eNodeB
	

	Regarding claim 3, Omar in view of Tester and in further view of Liu and in further view of Ojanpera disclose the device of claim 1, wherein the one or more processors are further configured to:

	determine that a likelihood of the particular UE requesting the particular content, at a time that corresponds to the particular UE being located within the second geographical region, exceeds a threshold likelihood (The combined solution per Omar provides for mobility patterns comprising time which can predict when content will be requested and/or consumed and  Tester provides for  a threshold likelihood is provided by Tester;

	see e.g. [0014] “ ... The map describes expected mobility patterns and expected content usage information. This map may be utilized to reach and enhanced decision regarding where, when, and how to place content on the network ...”
	see e.g. Tester; [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unit mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”

	see e.g.  Tester ; [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”)

	wherein instructing the selected particular MEC device to obtain and cache the particular content is based on the determination that the threshold likelihood is exceeded by the likelihood of the particular UE requesting the particular content at the time that corresponds to the particular UE being located within the second geographical region (The combined solution per independent claim 1 provides for a transitional and/or migrational geographic based threshold policy. The combination of these two policies results in instructing the selected particular MEC device to obtain and cache the particular content is based on the determination that the threshold likelihood is exceeded by the likelihood of the particular UE requesting the particular content at the time that corresponds to the particular UE being located within the second geographical region;

	see e.g. Tester; [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”)

	.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the main invention to modify Omar with Ojanpera’s MEC scheme. The motivation being:

	1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).
	2. Enables Network Architects to consider overlapping resources within particular geographic areas.
	3. Ojanpera’s MEC scheme provides one of ordinary skill in the art the ability to take advantage of Liu’s existing eNBs and add on the necessary MEC virtualized resources as explicitly taught by Ojanpera (see e.g. Fig. 1 below illustrating eNodeBs collocated with MEC platform)
	4. The combined solution meshes well as one of ordinary skill in the art can incorporate Liu’s QoS benchmarking geographical map comprising monitored region-specific performance information to influence the candidate selection of a particular MEC collocated with an eNodeB
	

	Regarding claim 4. Omar in view of Tester and in further view of Liu and in further view of Ojanpera disclose the device of claim 1, wherein the particular content includes a first portion that is accessed by the particular UE while the particular UE is located within the first geographical region, wherein instructing the selected particular MEC device to obtain and cache the particular content includes instructing the selected particular MEC device to obtain and cache a second portion of the particular content (The combined solution per Omar provides for delivering portions or segments of content over geographic areas;

	see e.g. Omar, [0045] “ information  regarding the duration of a video and the bitrate of the video may be used by the Utilization Mobility Map module 285 to divide the video into segments that may be delivered or pre-positioned to an number of appliances servicing the service area in which a m mobile user may travel while receiving the content”

	see e.g. Tester, [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”

	see e.g. Ojanpera; Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEC server changes whenever a  vehicle moves too far from the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay, or it may refer to the boundaries of the geographical area  served by an edge application instance ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the main invention to modify Omar with Ojanpera’s MEC scheme. The motivation being:

	1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).
	2. Enables Network Architects to consider overlapping resources within particular geographic areas.
	3. Ojanpera’s MEC scheme provides one of ordinary skill in the art the ability to take advantage of Liu’s existing eNBs and add on the necessary MEC virtualized resources as explicitly taught by Ojanpera (see e.g. Fig. 1 below illustrating eNodeBs collocated with MEC platform)
	4. The combined solution meshes well as one of ordinary skill in the art can incorporate Liu’s QoS benchmarking geographical map comprising monitored region-specific performance information to influence the candidate selection of a particular MEC collocated with an eNodeB

	

	Regarding claim 7, Omar in view of Tester and in further view of Liu and in further view of Ojanpera disclose the device of claim 1, wherein the one or more processors are further configured to:

	determine, based on the monitored geographical location, a particular location within the second geographical region (Omar;

	see e.g. [0028];
	see e.g. [0029] “ ... the current mobility of an individual mobile device or user may be tracked and maintained by the real time tracker 225 ... the real time tracker 225 provides data to the Unit Mobility Profiler 205 ... real time information related to mobility events, such as latitude/longitude data ...”

	see e.g.  Tester, [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”); and

	select the particular content based on a measure of relatedness of the particular content to the particular location within the second geographical region (Omar; Omar teaches combining mobility patterns with the pertinence or relatedness of the content to deliver content within a given geographic area

	see e.g. [0037] “ ... Content Audience Profiler 255 and Content Processing Profiler 280 ... combined with data regarding predicted mobility patterns for mobile devices and users, the information gathered by these content profilers better accommodates potential demands for content

	see e.g. [0038] “ ... the Content Audience Profiler 255 may track and provide information on the content preferences of individual mobile uses. Content preferences for an individual mobile user may be stored, for example, in a request profile ... request profile may include data regarding particular content requested by a mobile user in the past ... identified interest ...”
	see e.g. [0039] “ ... Content Audience Profiler 255 analyzes content preferences of multiple users to determine patterns in content preferences ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.


	Regarding claim 8, claim 8 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected based on the same rationale

	Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected based on the same rationale.
	
	Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected based on the same rationale

	Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
	
	Regarding claim 22, Omar in view of Tester and in further view of Liu and in further view of Ojanpera disclose the method of claim 15, wherein the particular MEC device is a first MEC device of the plurality of candidate MEC devices, wherein selecting the first MEC device further includes (The combined solution per Ojanpera provides for a plurality of target MEC devices;

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...   indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”):

	comparing first performance information, indicating performance of services provided by the first MEC device to the plurality of UEs located within the geographical region, to second performance information indicating performance of services provided by a second MEC device to the plurality of UEs located within the geographical region (The combined solution per Ojanpera provides for comparing MEC devices based upon latency and/or service requirements  in order to make a selection within a specific geographic region;

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...   indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”); and selecting the first MEC device based on the comparing (The combined solution per Ojanpera provides for the actual selection after performing the comparison;

	see e.g. Page 4, Section D: Management of the MEC Applications “indicated by the applications in terms of resources, services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ... ”).

	Regarding claim 23 , Omar in view of Tester and in further view of Liu and in further view of Ojanpera disclose the device of claim 1, wherein the particular MEC device is a first MEC device of the plurality of candidate MEC devices, wherein selecting the first MEC device further includes (The combined solution per Ojanpera provides for a plurality of target MEC devices;

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...   indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”):

	comparing first performance information, indicating performance of services provided by the first MEC device to the plurality of UEs located within the geographical region, to second performance information indicating performance of services provided by a second MEC device to the plurality of UEs located within the geographical region (The combined solution per Ojanpera provides for comparing MEC devices based upon latency and/or service requirements  in order to make a selection within a specific geographic region;

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...   indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”); and selecting the first MEC device based on the comparing (The combined solution per Ojanpera provides for the actual selection after performing the comparison;

	see e.g. Page 4, Section D: Management of the MEC Applications “indicated by the applications in terms of resources, services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ... ”).


Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ojanpera’s MEC scheme. The motivation being the combined solution provides for one of ordinary skill in the art to upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”


	


	Claims 6 is rejected under 35 USC 103 as being unpatentable over Omar in view of Tester and in further view of Liu and in further view of Ojanpera and in further view of Samadi (US10,644,979)

	Regarding claim 6,  Omar in view of Tester and in further view of Liu and in further view of Ojanpera disclose the device of claim 1, wherein the region-specific performance information includes latency information associated with services provided by each respective candidate MEC device to the plurality of UEs located within the second geographical region  (The combined solution  Per Independent claim 1 provides for  region-specific performance information  comprising latency  and which is continuously enforced when selecting a candidate target MEC host (i.e. MEC device)

	see e.g. Liu [0180] “... packet latency ... QoS measurements ... network parameters optimization ...” see e.g. [0181]
	see e.g. Liu [0333} “... a geographic region in which the test measurements are taken ...”
	
	see e.g. Ojanpera, Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...  indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”), although Ojanpera teaches a technological environment with MEC infrastructure comprising geographic areas and a selection process to select an optimal MEC host based regional latency data, the combined solution does not address conventional historical analysis and/or techniques with respect to networking metrics (e.g. latency), and therefore does not expressly disclose: 

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices.
	
	However in analogous art Samadi discloses:

	a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region (Samadi; Samadi teaches within the context of 5G services (e.g. Multi-Access Edge Computing) the utilization of a predicted telecommunications network metrics directly associated with particular geographic areas in order to dynamically allocated network resources;
	see e.g. Column 1, Line 1 – Line 67 “ .. forecasting of variations in telecommunications traffic ... a type of traffic, a network latency, a packet drop ... network traffic routing modifications ...”

	see e.g. Column 2, Lines 11 – 21 “ .. a predicted telecommunications network metric for each of the geographic areas ...”

	see e.g. Column 4, Lines 31 – 34 “... 5G will accommodate new sets off applications ...”

	see e.g. Column 5, Lines 38 – 40 “... monitoring (e.g. using the information layers described herein) variations in network usage ...”
	see e.g. Column 11, Lines 14 – 23 “... telecommunications network metrics that can be predicted by the processor 204 of the predictor 208 ... total traffic volume for a predetermined time interval, traffic type, and traffic volume per unit time, total bandwidth variation for a predetermined time interval, and latency distribution ...”

	see e.g. Column 11. Lines 24 – 36 “The predictor ... predicted telecommunications metrics associated with the indication of a geographic area ...”

	see e.g. Column 11, Line 36 – Column 12, Line 49 “...  mobile network performance systems and/or statistical models ... real-time data, using real-time data and/or prediction data ... regressions, classifications, neural networks, and Hidden Markov models ...”

	The Examiner notes that Samadi’s utilization of statistical modeling and other algorithms provides one of ordinary skill in the art to synthesize and/or generate a lowest historical measure and/or historical patterns/trends.

	The Examiner notes as predicted networking metrics on  geographic are/regional basis are determined it is inherent that these metrics via latency measurements are also monitored on a regional basis.
		
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Samadi’s geographic telecommunication prediction metrics. The motivation being:

	1. The combined solution provides for increased efficiencies in targeting a candidate MEC device based upon historical networking metrics (e.g. latency data). 

	2.  The addition of the predicted telecommunication metrics directly associated with geographic regions (Samadi) augments the regional monitored performance information provided by Liu and/or Ojanpera. 

	3. See e.g. Samadi, Column 31 – 39 “Knowledge about time/location specific traffic increase and decrease trends can allow telecommunications operators to improve their short-term and long-term capacity planning and improve return o capital investments”

	4. The utilization event data for target candidate selection directly associated with a geographic area; see e.g. Column 11, Lines 1 -1 1 “... Event data 214c can include ... individual movement data (e.g. GPS location data), event type data ... data that is specific to a predetermined/specific geographic location ...”

	5. Reinforces the concept of selecting a candidate MEC host via re-routing (see e.g. Column 1, Line 1 – Line 67  “... network traffic routing modifications ...”

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the main invention to modify Omar with Ojanpera’s MEC scheme. The motivation being:

	1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).
	2. Enables Network Architects to consider overlapping resources within particular geographic areas.
	3. Ojanpera’s MEC scheme provides one of ordinary skill in the art the ability to take advantage of Liu’s existing eNBs and add on the necessary MEC virtualized resources as explicitly taught by Ojanpera (see e.g. Fig. 1 below illustrating eNodeBs collocated with MEC platform)
	4. The combined solution meshes well as one of ordinary skill in the art can incorporate Liu’s QoS benchmarking geographical map comprising monitored region-specific performance information to influence the candidate selection of a particular MEC collocated with an eNodeB


	Omar in view of Tester and in further view of Liu and in further view of Ojanpera and in further view of Samadi disclose:

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (The combined solution provides for targeting a particular MEC device to enforce networking metrics and or services requirements (i.e. Ojanpera)  based upon lowest historical measure of latency services (i.e. calculated by Samadi) for UEs located in the second geographic regions).


	
	Claim 13 is rejected under 35 USC 103 as being unpatentable over Omar in view of Tester and in further view of Liu and in further view of Ojanpera and in further view of Ketyko (US 2019/0306766)


	Regarding claim 13,  Omar in view of Tester and in further view of Liu and in further view of Ojanpera disclose the non-transitory computer-readable claim 8, wherein the region-specific performance information includes latency information associated with services provided by each respective candidate MEC device to the plurality of UEs located within the second geographical region  (The combined solution  Per Independent claim 1 provides for  region-specific performance information  comprising latency  and which is continuously enforced when selecting a candidate target MEC host (i.e. MEC device)

	see e.g. Liu [0180] “... packet latency ... QoS measurements ... network parameters optimization ...” see e.g. [0181]
	see e.g. Liu [0333} “... a geographic region in which the test measurements are taken ...”
	
	see e.g. Ojanpera,  Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...  indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”), although Ojanpera teaches a technological environment with MEC infrastructure spanning multiple geographic areas where UEs may transverse or cross geographic boundaries and a selection process to select an optimal MEC host based upon latency, the combined solution does not address conventional historical analysis and/or techniques with respect to networking metrics (e.g. latency), and therefore does not expressly disclose: 

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices.

	However in analogous art Ketyko discloses:

	particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (Ketyko; Ketyko teaches within the context of UEs consuming services provided by mobile edge computing infrastructure the determination of previous latency (e.g. historical latency) to aide in optimizing services;

	see e.g. [0028] “The processor 502 can further include self-learning capabilities, as known in the art ... predict QoE, cost, and last patterns based on previous QoE, cost and latency data stored in the memory ...”

	see e.g. [0001] “... the field of mobile edge computing (MEC) and more particularly  ... supporting MEC services during user mobility”)

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ketyko’s AI component comprising historical latency data. The motivation being the combined solution provides for increased efficiencies in targeting a candidate MEC device based upon historical networking metrics (e.g. latency data)

	Omar in view of Tester and in further view of Liu and in further view of Ojanpera and in further view of Ketyko disclose:

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (The combined solution provides for targeting a particular MEC device to enforce networking metrics and or services requirements (i.e. Ojanpera)  based upon lowest historical measure of latency services (i.e. Ketyko) for UEs located in the second geographic regions (i.e. Ojanpera/Liu)).


Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the main invention to modify Omar with Ojanpera’s MEC scheme. The motivation being:

	1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).
	2. Enables Network Architects to consider overlapping resources within particular geographic areas.
	3. Ojanpera’s MEC scheme provides one of ordinary skill in the art the ability to take advantage of Liu’s existing eNBs and add on the necessary MEC virtualized resources as explicitly taught by Ojanpera (see e.g. Fig. 1 below illustrating eNodeBs collocated with MEC platform)
	4. The combined solution meshes well as one of ordinary skill in the art can incorporate Liu’s QoS benchmarking geographical map comprising monitored region-specific performance information to influence the candidate selection of a particular MEC collocated with an eNodeB	

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the main invention to modify Omar with Ojanpera’s MEC scheme. The motivation being:

	1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).
	2. Enables Network Architects to consider overlapping resources within particular geographic areas.
	3. Ojanpera’s MEC scheme provides one of ordinary skill in the art the ability to take advantage of Liu’s existing eNBs and add on the necessary MEC virtualized resources as explicitly taught by Ojanpera (see e.g. Fig. 1 below illustrating eNodeBs collocated with MEC platform)
	4. The combined solution meshes well as one of ordinary skill in the art can incorporate Liu’s QoS benchmarking geographical map comprising monitored region-specific performance information to influence the candidate selection of a particular MEC collocated with an eNodeB


	Claim 21 is rejected under 35 USC 103 as being unpatentable over Omar in view of Tester and in further view of Liu and in further view of Ojanpera and in further view of Rahman (US 2020/0204477)

	Regarding claim 21, Omar in view of Tester and in further view of Liu and in further view of Ojanpera disclose the method of claim 15, wherein the performance information includes latency information associated with services provided by each respective candidate MEC device to the plurality of UEs located within the second geographical region (The combined solution  provides for latency utilized as a parameter associated with services  and which is continuously enforced when selecting a candidate target MEC host (i.e. MEC device)
	see e.g. Liu [0180] “... packet latency ... QoS measurements ... network parameters optimization ...” see e.g. [0181]
	see e.g. Liu [0333} “... a geographic region in which the test measurements are taken ...”
	
	see e.g. Ojanpera Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...  indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”), although Ojanpera teaches a technological environment with MEC infrastructure spanning multiple geographic areas where UEs may transverse or cross geographic boundaries and a selection process to select an optimal MEC host based upon latency, the combined solution does not address conventional historical analysis and/or techniques with respect to networking metrics (e.g. latency), and therefore does not expressly disclose:

  	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices.

	However in analogous art Rahman discloses:

	particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (Rahman; Rahman teaches within the context of UEs consuming services provided by mobile edge computing infrastructure the determination of historical latency to aide in optimizing services;
	
	see e.g. [0046] “ ... the AI component 502 can exploit various artificial  (AI) methods or machine learning ... to a data set ... support vector machines (SVMs) ...”

	see e.g. [0047] “ ... implicitly trained ...historical information ... SVCMs can be configured within a classifier construction and feature selection module ... the classifier(s) of the AI component 502 can be used to  automatically learn and perform a number of functions, comprising but not limited  to determining according to a predetermined criterion ... the criteria can comprise but is not limited to ... latency data ... service requirements/characteristics ... UE behavior and/or motion data ...”
	see e.g. [0026] “ MEC servers 102 can facilitate content caching and/or execution of services ...” see e.g. [0027])

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Rahman’s AI component comprising historical latency data. The motivation being the combined solution provides for increased efficiencies in targeting a candidate MEC device based upon historical networking metrics (e.g. latency data)

	Omar in view of Tester and in further view of Liu and in further view of Ojanpera and in further view of Rahm disclose:

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (The combined solution provides for targeting a particular MEC device to enforce networking metrics and or services requirements (i.e. Ojanpera)  based upon lowest historical measure of latency services (i.e. Rahm) for UEs located in the second geographic regions (i.e. Ojanpera)).


Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the main invention to modify Omar with Ojanpera’s MEC scheme. The motivation being:

	1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).

	2. Enables Network Architects to consider overlapping resources within particular geographic areas.
	3. Ojanpera’s MEC scheme provides one of ordinary skill in the art the ability to take advantage of Liu’s existing eNBs and add on the necessary MEC virtualized resources as explicitly taught by Ojanpera (see e.g. Fig. 1 below illustrating eNodeBs collocated with MEC platform)
	4. The combined solution meshes well as one of ordinary skill in the art can incorporate Liu’s QoS benchmarking geographical map comprising monitored region-specific performance information to influence the candidate selection of a particular MEC collocated with an eNodeB

	Claims 1, 8, and 15 are rejected under 35 USC 103 as being unpatentable over Omar in view of Tester and in further view of Ojanpera and in further of Ireland (US 2020/0169479)
	
	Regarding claim 1, Omar discloses a device comprising:

	one or more processors configured to (Omar; see e.g. [0012] “ ... execution by a processor ...”):

	monitor geographical location information of a particular user equipment
("UE") (Omar; Omar teaches the tracking (i.e. monitoring) of various mobility data including latitude/longitude data (i.e. geographical location) of mobile device(s) (i.e. user equipment);

	see e.g. [0029] “ ... the current mobility of an individual mobile device or user may be tracked and maintained by the real time tracker 225 ... the real time tracker 225 provides data to the Unit Mobility Profiler 205 ... real time information related to mobility events, such as latitude/longitude data ...”);

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region (Omar;
Omar teaches the determination of a probability a user device will migrate between two distinct areas (i.e. geographical regions);
see e.g. [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unity mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”);
	see e.g. [0054] “ ... If mobile device A moves to a new service area, then mobile device B and C will follow  to the same service area with 2 minutes (with 80% probability ...”)
	select, a particular device, out of a plurality of devices (Omar; Omar teaches geographically dispersed agents comprising cache appliances and where a particular agent may be dynamically selected based on the mobility patterns;
	see e.g. [0014] “ ... The map describes expected mobility patterns and expected content usage information. This map may be utilized to reach and enhanced decision regarding where, when, and how to place content on the network ...”
see e.g. [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unit mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”); and
	
	instruct the selected particular device to obtain and cache particular content associated with the particular UE, wherein the selected particular device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request (Omar, Omar teaches  the selected particular device is readily able to cache content prior to a request from a user, and therefore enabling the agent to intercept the request so that the content may be subsequently delivered to the user device;
	see e.g. [0018] “ ... Cache appliances may be strategically located at selected foreign agents ... according to the demands for contents across the areas serviced by the network ...”
 	see e.g. [0013] “... The content is prepositioned at the determined location prior to a request from a user ... The content is then advantageously pre-positioned at the determined location ...”).

	Although Omar teaches the intelligent selection of geographically dispersed agents comprising cache appliances in proximity to mobile UEs to facilitate the delivery of content based on predictive analysis (e.g. probabilities), Omar does not address conventional thresholds associated with probabilities and the competitive trend of service providers migrating to MECs and therefore does not expressly disclose:
	
	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region exceeds a threshold probability; 

	monitor region-specific performance information associated with the second geographical region based on monitoring communications between:

	a plurality of UES that are located within the second geographical region; and

	a plurality of candidate Multi-access Edge Computing (“MEC”) devices that provide services to the plurality of UEs that are located within the second geographical region;

	select, based on the monitored region-specific performance information, associated with the second geographical region, for each candidate MEC device of the plurality of candidate MEC devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular MEC device, out of the plurality of MEC devices;
		
	instruct the selected particular MEC device to obtain and cache particular content associated with the particular UE, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request.

However in analogous art Tester discloses:

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region exceeds a threshold probability (Tester; Tester teaches the determination of a threshold probability with respect to a UE potentially migrating and/or relocating dynamically between two distinct geographical regions;
see e.g. [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are  distributed in geographic areas and thus  resulting in enhanced delivery of content to user devices.
	
	
	Omar in view of Tester discloses:

	select based on determining that the probability of the particular UE being moved to the second geographical region exceeds the threshold probability, a particular device out of the plurality of devices (The combined solution provides for a selection criteria pertaining to a plurality of devices based on mobility patterns (i.e. Omar) and threshold probabilities (i.e. Tester)) 

	Although Omar in view of Tester provides for the selection of geographically distributed cached appliances based on probability thresholds and predictive mobility patterns, Omar in view of Tester does not address the trend of service providers migrating  to MEC infrastructure where base stations (e.g. enodeB’s) are co-located with MEC hosts and therefore does not expressly disclose:

monitor region-specific performance information associated with the second geographical region based on monitoring communications between:

	a plurality of UES that are located within the second geographical region; and

	a plurality of candidate Multi-access Edge Computing (“MEC”) devices that provide services to the plurality of UEs that are located within the second geographical region;

	


select, based on the monitored region-specific performance information, associated with the second geographical region, for each candidate MEC device of the plurality of candidate MEC devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular MEC device, out of the plurality of MEC devices;
		
	instruct the selected particular MEC device to obtain and cache particular content associated with the particular UE, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request.

	
	Omar in view of Tester does not address the trend of service of providers migrating to Multi- Access Computing (MEC) platforms where virtualized service platforms are co-located with base stations (e.g. eNodeB’s) or access points.

	However in analogous art Ojanpera teaches the implementation of MEC platforms where eNodeBs are collocated with MEC infrastructure and discloses:

monitor-region-specific performance information associated with the second geographical region based on monitoring communications between: (Ojanpera; Ojanpera teaches selecting a target MEC Host  within a geographic area (i.e. second geographic area)  for a handover within the geographic area in light of enforcing latency requirements, resulting in the generation of an inherent region-specific performance information  (i.e latency measurement),  in order to execute the appropriate MEC candidate selection within the geographic region where the UEs are located.

see e.g. Page 4, Section D. Management of the MEC applications “EACH MEC system has a central component MEO that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications as well as the network topology. It is also the entity responsible of ensuring that the requirements indicated by the applications in terms of the resources, services, location, and performance (e.g. maximum allowed latency} are met ... MEC selects the target MEC hosts for an application and triggers the relocation procedure when needed ... rely on the location service (e.g. geolocation or Cell ID based) of the MEC system ... serving the geographical area, in which they are located ... latency may play a role in the triggering of the MEC host change ...”

	see e.g. Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEDC server changes whenever a  vehicle moves too far form the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay ...”  
	See e.g. Fig. 1 illustrating a logical diagram of eNodeB’s collocated with respective MEC hosts within a geographic area and were latency measurements (I.e. geographic region specific) are inherently conducted made between the MEC host/eNodeB and mobile UEs  in order to enforce strict latency requirements.

	a plurality of UEs that are located within the second geographical region (Ojanpera; Ojanpera teaches UEs residing in a particular geographic region (i.e. second geographic region);

see e.g. Page 4, Section D: Management of the MEC Applications “...vehicles or platoons need to connect to the MEC host serving the geographical area ,m in which they are located ...”

	see e.g. Page 2, Section II. Related Work “ ... a MEC application and UE ...”), and

a plurality of candidate Multi-access Edge Computing (“MEC”) devices that provide services to the plurality of UEs that are located within the second geographical region (Ojanpera;

see e.g. Page 4, Section D. Management of the MEC applications:
“.. deployed MEC hosts, their capabilities, and services, instantiated applications, as well as the network topology ... MEO selects the target host. the vehicles or platoons need to connect to the MEC host, serving the geographical area, in which they are located ...”

see e.g. Fig. 1 illustrating the MEC paradigm where an eNodeB is collocated with an MEC host in order to provide application and services which adhere to strict latency requirements);

select, based on the monitored region-specific performance  information, associated with the second geographical region, for each candidate MEC device of the plurality of candidate MEC devices, a particular MEC device, out of the plurality of MEC devices (Ojanpera; As Ojanpera teaches selecting a target Host within a geographic area  for handovers in light of enforcing latency requirements, the enforcement Ias as detailed above is baed on the inherent region-specific performance information   based upon the  geographical regional based latency measurement,  in order to execute the appropriate candidate selection within the geographic region where the UEs are located.

see e.g. Page 4, Section D. Management of the MEC applications
“.. deployed MEC hosts, their capabilities, and services, instantiated applications, as well as the network topology ... the entity responsible for ensuring that the requirements, indicated by the application in terms of the resources, services, location, and performance (e.g. maximum allowed latency) are met ... MEO selects the target host. the vehicles or platoons need to connect to the MEC host, serving the geographical area, in which they are located ...”

see e.g. Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEDC server changes whenever a  vehicle moves too far form the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay, or it may refer to the boundaries of the geographical area  served by an edge application instance ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the main invention to modify Omar with Ojanpera’s MEC scheme. The motivation being:

	1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).
	2. Enables Network Architects to consider overlapping resources within particular geographic areas (see e.g. Page 2. Column 2, Section B. Shared World Model.
	
	Omar in view of Tester and in further view of Ojanpera disclose:

	select, based on the monitored region-specific performance  information, associated with the second geographical region, for each candidate MEC device of the plurality of candidate MEC devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular MEC device, out of the plurality of MEC devices (The combined solution provides for the utilization of MECs via Ojanpera’s MEC platform and infrastructure  resulting in a target candidate MECs  selection based on a probability threshold explicitly taught by Tester;
see e.g. Tester [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”) ;
		
	instruct the selected particular MEC device to obtain and cache particular content associated with the particular UE, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request (The combined solution provides for one of ordinary skill in the art to realize the benefits of upgrading to an MEC platform (i.e. Ojanpera) resulting in  MEC devices providing caching ;

	see e.g. Ojanpera, Page 2, Column 2 “...MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”
see e.g. Ojanpera, Page 4, Section D. Management of the MEC applications

	The Examiner also notes Ojanpera highlights MEC servers may be co-located with access points (see e.g. abstract) in addition to the eNodeBs in Fig. 1).

	As evidence of the inherent monitoring of region-specific performance information, Ireland discloses:
	monitoring region-specific performance information associated with second geographical region (Ireland; Ireland teaches the monitoring on performance information directly associated with geographical areas and/or regions performance information (e.g. latency) in order for one of ordinary skill in the art to effect candidate device selection; 

	see e.g. [0022] “... histograms are generated at a central node, based on measurements received at the central location from network nodes such as access point, base stations, and routers ... multiple latency data values based on different types of traffic, different quality of service (QoS) contracts ... and different geographical regions ...”

	see e.g. [0032] “ ... statistics may be divided into dimensions ...geographic regions  ...”

	see e.g. [0040] “ ... The scheduler may also change packet routing to reroute the packets to a path having a lower latency. One way to accomplish this may be to hand off an end user device to an access point ...” see e.g. [0062], [0077], [0090[); see e.g. Fig. 1, 2A)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ireland’s geographic based monitoring scheme. The motivation being that the combined solution provides increased efficiencies with selecting target candidate devices (e.g. eNodeB or access points) to adhere to strict latency requirements. 

	Regarding claim 8, claim 8 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore is rejected under the same rationale.

	Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore is rejected under the same rationale.





Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449